Broyles, C. J.
In view of the ruling of the Supreme Court, reversing the judgment of this court in this ease as reported in 46 Ga. App. 109, that judgment (affirming the judgment of the trial court) is hereby ordered vacated; and it is now held that the trial judge erred in overruling the general demurrer to the petition. That error rendered the further proceedings in the case nugatory. See National Surety Co. v. Seymour, 177 Ga. 735 (171 S. E. ).

Judgment reversed.


MacIntyre and Guerry, JJ., concur.